Mr. Chief Justice Quiñohes,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact set forth in the decision appealed from are accepted.
Although article 395 of the Mortgage Law for this Island authorizes the proceedings relating to possession only for such persons as are without a written title of ownership, this should he understood as referring to persons having no title of ownership capable of being recorded in the Registry of Property. And as this is the case with owners who can present only titles of ownership consisting of private documents, not recordable in any form in the Registry because lacking the conditions prescribed for the purpose by article 3 of the Mortgage Law, it is evident that such owners are practically included in article 395 of aforesaid law, and should be allowed to record their property by means of the judicial proceedings established therein.
In the present case, however, the declaration of ownership applied for by the petitioner, Rafael Berlanga y Hostos, cannot be allowed, because he has absolutely failed to establish such ownership, but has only shown that he has been in possession of lands claimed by him as his property for a period of two years, which is not sufficient time for the purpose of acquiring ownership of real estate by prescription. Nor has he in any manner shown how long the property had been in possession of the person from whom he acquired it, nor by virtue of what title the latter’s predecessors had come by said property.
*63In view of tlie articles of the Mortgage Law cited herein, and those of the new Civil Code applicable to the case, we adjudge that we should affirm and do affirm the decision appealed from, so far as it is therein adjudged that the declaration of ownership applied for cannot be allowed, costs of these proceedings on appeal being imposed upon appellant.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.